DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Election/Restriction
Claims 209-234 are pending for examination. 
As previously stated in the response filed 03/04/2019, Applicants elected SEQ ID NO: 499 (myoC-94) as the targeting domain without traverse.  It is noted that Applicants have added new 209-234, which includes numerous target sites within the MYOC gene, however only SEQ ID NO: 499 was already searched, no additional sequences will be searched.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 209-234 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 209 and 222 recite a method comprising “contacting a cell” with a “(a) first guide RNA….in the presence of a Cas9 molecule…; and (b) a Cas9 molecule.” It is unclear if the Cas9 molecule recited in part (a) of these claims is the same molecule as the Cas9 molecule recited in part (b) of these claims, or if a second Cas9 molecule is used in the recited methods. Part (b) of these claims do not recite wherein the cell is further contacted with said Cas9 molecule of part (a).
Claims 210-221, and 223-234 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds that “[T]he Office Action has not shown that a skilled artisan would have motivation or a reasonable expectation of success to perform the method of claims 209 or 222 in view of Zhang, Mao, Cho, or Ju, alone or in combination.”
According to Applicants, “SEQ ID NO: 1 of Ju is not 100% identical to the claimed SEQ ID NO: 499….”  Moreover, Applicants argued that Ju teaches that SEQ ID NO: 1, a DNA sequence that is 214 nucleotides long, relates to a glaucoma-encoding DNA sequence that contains a mutation at the 124th base….In contrast to SEQ IDNO: 1., claimed SEQ ID NO: 499 is 20 nucleotides in length and comprises an RNA sequence….”  
Contrary to Applicant’s assertions, instant claim 129 is drawn to a method of altering a cell comprising contacting the cell with a “a first guide RNA molecule comprising a first targeting domain which is complementary with a first targeting domain from the MYOC gene, ….wherein the first targeting domain is configured to provide a double strand break in a region of the MYOC gene which is complementary to a sequence that is the same as….a nucleic acid sequence selected from the group consisting of SEQ IDNO: 499...”  As stated previously, Ju et al. discloses a region of DNA that is known to comprise a mutation associated with glaucoma, the sequence comprises SEQ ID NO: 499, i.e. see below: 
SEQ ID NO: 499          1 GGCCUGCCUGGUGUGGGAUG 20
                          ||||:|||:||:|:||||:|
SEQ ID NO:   1         66 GGCCTGCCTGGTGTGGGATG 85  (Ju et al.)

Moreover, Applicants argued that Ju et al. does not relate to CRISPR/Cas9 systems but related to amplifying DNA sequences of glaucoma-coding DNA to identify mutations and “helping to develop a molecular genetic diagnostic kit in the future.”  
It is agreed that Ju et al. does not teach CRISPR/Cas9 systems.  However, Ju et al. is not the only reference cited in the instant rejection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further argued that a skilled artisan would not have been motivated or had a reasonable expectation of success to perform the claimed method in view of Zhang, Mao, Cho, or Ju, alone or in combination.
Contrary to Applicant’s assertions, although Mao, Cho, and Ju do not specifically teach or suggest the use of CRISPR-Cas9 to knock out the MYOC gene, Zhang et al. provides clear suggestion and motivation for the skilled artisan to target the MYOC gene using the CRISPR-Cas9 system to reduce the expression of the mutated MYOC gene. 
As previously stated, Zhang et al. discloses the following at ¶ [0821] of this reference:
Example 20 
Therapeutic Application of the CRISPR-Cas System in Glaucoma, Amyloidosis, and Huntington's Disease 
[0821] Glaucoma: Applicants design guide RNAs to target the first exon of the myocilin (MYOC) gene. Applicants use adenovirus vectors (Ad5) to package both Cas9 as well as a guide RNA targeting the MYOC gene. Applicants inject adenoviral vectors into the trabecular meshwork where cells have been implicated in the pathophysiology of glaucoma. Applicants initially test this out in mouse models carrying the mutated MYOC gene to see whether they improve visual acuity and decrease pressure in the eyes. Therapeutic application in humans employ a similar strategy. 
Zhang et al. clearly teach the design of gRNAs targeting the first exon of the MYOC gene.  Furthermore, in some embodiments, Zhang et al. teach that the CRISPR enzyme can be used to direct cleavage of one or both strands within about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 50, 100, 200, 500, or more base pairs from the first or last nucleotide of a target sequence, in this case the first exon of the MYOC gene, (see ¶ [0523]).
Therefore, contrary to Applicant’s assertions, the cited references in combination, provide clear suggestion and motivation for the skilled artisan to design a Crispr/Cas9 system targeting the MYOC locus to correct the mutation located within the nucleotide sequence set forth in SEQ ID NO: 1 (which comprises SEQ ID NO: 499) for the purpose of treating glaucoma.  The ordinary skilled artisan would have been motivated to target the nucleotide sequence of SEQ ID NO: 1 because the prior art teaches that this locus is known to comprise a mutation that is associated with glaucoma, as specifically taught by Ju et al.
Absent evidence to the contrary, it would have been obvious for the ordinary skilled artisan at the effective filing date to target the sequence of SEQ ID NO: 1, which comprises SEQ ID NO: 499, using the Crispr/Cas9 system to correct the genomic sequence in an effort to treat glaucoma.
Regarding the specific sequences recited in claims 209-234 only the first sequence was considered for search purposes.  Applicants elected SEQ ID NO: 499, no other sequences were elected by Applicants.
 New references are cited below in the grounds of rejection below:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 209-234 are rejected under 35 USC 103 as being unpatentable over Zhang et al. (US2014/0179770A1) and Mao et al. (2009; IDS filed 05/25/2017, ref # 117) in view of Cho et al. (2013; IDS filed 05/25/2017 reference #42), Ju et al. (KR1020010048693A; see English translation), Ranganathan et al. (WO2015195621A) and Sheffield et al. (March 2014).
Regarding newly added claims 209-234, Zhang et al. describes method and compositions for directing CRISPR complexes in eukaryotic cells to ensure enhanced specificity for target recognition and avoidance of toxicity and to edit or modify a target site in a genomic locus of interest to alter or improve the status of a disease or a condition, see abstract US 2014/0179770A1.  In one particular embodiment Zhang et al. describes the use of AAV vectors for packaging both Cas9 and guide RNA targeting the MYOC gene for the purpose of treating glaucoma. The AAV vectors are injected into the trabecular meshwork where cells have been implicated in the pathophysiology of glaucoma.   A mouse model carrying a mutated MYOC gene is used to test the constructs to see if improvement of visual acuity and a decrease in pressure in the eyes are observed. (See paragraph [0821] of this reference).
Zhang et al. does not specifically teach the treatment of primary open angle glaucoma comprising CRISPR constructs targeting mutant MYOC.  However, Mao et al. describes methods comprising the silencing of mutant MYOC gene for the treatment of POAG.  
Zhang et al. and Mao et al. do not specifically describe the constructs necessary for the targeting and knock down of the MYOC
The cited references do not disclose the specific gRNA targeting the MYOC gene.  However, Cho et al. (of record) and Ranganathan et al. (WO2015195621A1) describes the CRISPR-Cas9 system as a method for the targeted knock down of a gene target.
Absent evidence of unexpected results, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the cited references in the design of the instant invention.  The ordinary skilled artisan would have been motivated to combine the cited references in the design of the instant invention since Zhang et al. provides clear suggestion and motivation to use the CRISPR-Cas9 system to remove the mutant MYOC gene for the treatment MYOC mutation-induced glaucoma.  Moreover, the prior art also provides a clear correlation between the knock down of mutant MYOC gene for the purpose of treating primary open angle glaucoma in a patient, as evidenced by Mao et al.
Regarding newly added claims 209-234, the sequence of SEQ ID NO: 499 is known in the art to target human glaucoma-coding DNA, and is known to target a genetic variation in the coding sequence, which is associated with the diagnosis of glaucoma.  See Ju et al. (KR2001048693A), which discloses SEQ ID NO: 1, that is 100% identical to SEQ ID NO: 499 of the instant specification.  Ju et al. further teaches the use of this sequence for studying glaucoma, and discloses diagnostic kits.  It would have been obvious for the ordinary skilled artisan at the effective filing date to target the sequence of SEQ ID NO: 499 using the Crispr/Cas9 system to correct the genome sequence at SEQ ID NO: 499 in an effort to treat glaucoma by correcting this nucleotide sequence using the Crispr/Cas9 system.
Additionally, it is noted that the prior art teaches that a person of ordinary skill in the art using known techniques would be able to identify target sequences for Cas9 in a sequence of interest.  For example, Ranganathan et al. teach compositions and methods for the expression of 19NGG, GN19NGG, CN19NGG, or TN19NGG.”  Therefore, for a known sequence that is associated with the mutation that causes glaucoma, e.g. SEQ ID NO: 1 of Ju et al., the ordinary skilled artisan would have been able to design functional gRNA that could be used to introduce a double stranded break at this locus using the Cas9 protein.  Furthermore, one of ordinary skill in the art would have been motivated to use the Cas9 system to alter the MYOC locus in an effort to treat glaucoma.  The person of ordinary skill in the art would have been motivated to combine the cited references in the design of the instant invention, because this method is explicitly described in the research of Val Sheffield et al.  According to Sheffield et al. “ We believe that Cas9 can be used to remove the mutant MYOC gene and provide the first effective cure for MYOC mutation-induced glaucoma. In addition, the eye is an ideal test site for establishing the therapeutic potential of the Cas9 technology, and this work will pave the path for the application of Cas9 for treating a variety of genetic eye disorders, as well disorders affecting other organ systems.”
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JANET L EPPS -SMITH/            Primary Examiner, Art Unit 1633